Citation Nr: 0518693	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  02-13 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel
INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for bilateral knee and ankle disabilities.  
Service connection was ultimately established for residuals 
of a left ankle sprain and for residuals of a left medial 
meniscus tear pursuant to a July 2002 rating. 

Additional medical consultation and treatment records were 
received in September 2003 at the veteran's hearing before 
the undersigned after the case had been certified to the 
Board by the agency of original jurisdiction (AOJ).  Although 
such evidence has not first been considered by the AOJ, the 
submission was accompanied by a waiver of referral to the 
AOJ.  38 C.F.R. § 20.1304 (2004).  Consequently, a decision 
by the Board is not precluded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board acknowledges that a private treatment report dated 
in September 2003 recently associated with the claims file 
concludes that current degenerative changes to the right knee 
and ankle disorders are related to in service trauma.  
However, the report appears to be based solely on history 
provided by the veteran, as opposed to an actual review of 
service medical records.

The Board observes that service medical records reflect 
extensive treatment for a left knee disorder during service, 
but there is scant reference to any pathology of the right 
knee and/or ankle.  For example, the records reflect that 
although the veteran was seen for an undiagnosed right ankle 
condition requiring application of an ace bandage on July 21-
22, 1962 there was no further treatment documented.  The 
Board has also identified only one record dated February 13, 
1961 suggesting weakness of the right anterior cruciate 
ligament when the veteran was being seen for left knee 
effusion.  Notwithstanding, in light of the decades that have 
passed since his military service and because a VA 
examination has yet to be afforded for the claimed disorders, 
the Board is of the opinion that a VA examination would be of 
material assistance in the development of this appeal.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following development: 

1.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
current status of the veteran's right 
knee and ankle conditions and to offer an 
opinion, without resort to speculation, 
as to whether it is at least as likely as 
not that any currently demonstrated right 
knee and/or ankle condition is 
etiologically related to the veteran's 
service or is related to or aggravated by 
the veteran's service-connected left knee 
and/or ankle disability.  If this cannot 
be medically determined without resorting 
to mere conjecture, this should be 
commented upon in the report.  The report 
should contain the full rationale for all 
opinions expressed.  

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed and document that such review 
was completed.  Any special tests deemed 
warranted by the examiner should be 
administered.  
 
2.  The examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, corrective procedures should 
be implemented.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


